UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10Q [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2010 [ ] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 333-145264 BIBB CORPORATION (Exact name of Registrant as specified in its charter) Nevada 7389 75-3076597 State or other jurisdiction of(Primary Standard Industrial(IRS Employer Identification No.) incorporation or organization) Classification Code Number) Judson Bibb, President 5645 Coral Ridge Drive #171 Coral Springs, Florida33076 Telephone: 954-258-1917 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) The Law Office of Michael Kessler Esq. 3436 American River Drive, Suite 11 Sacramento, CA95864 Phone: (916) 239-4000Fax:(916) 239-4008 (Name, address, including zip code, and telephone number, including area code, of agent for service) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT: Common Stock, $0.001 par value Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes //No /X / Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes //No /X / 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/No / / Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes //No /X/ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Yes //No / /Accelerated filerYes //No / / Non-accelerated filer Yes //No / /Smaller reporting companyYes /X/No / / Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes /X/No As of June 30, 2010, 3,340,000 shares of the registrant's common stock,$.001 par value, were issued and outstanding. The book valueof the common stock held onJune 30, 2010 was approximately$387. Transitional Small Business Disclosure Format: Yes No X 2 Bibb Corporation Table of Contents Page No. PART 1 FINANCIAL INFORMATION ITEM 1 Financial Statements (Un-Audited) a) Balance Sheets – June 30, 2010,December 31, 2009 and 2008 5 b) Statement of Operations – For three months ended June 30, 2010 and 2009 For six months ended June 30, 2010 and 2009 And from July 22, 2002 (Date of inception) through June 30, 2010 6 c) Statement of Cash Flows – For three months ended June 30, 2010 and 2009, And from July 22, 2002 (Date of inception) through June 30, 20107 d) Notes to Financial Statements. 8 ITEM 2 Management Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 11 ITEM 4 Controls and Procedures 11 PART 2 OTHER INFORMATION ITEM 5 Exhibits 13 SIGNATURES 13 EXHIBITS Exhibit 31.1 Certification by Presidentpursuant to Rule13a-14(b)and Rule15d-14(b) of the ExchangeAct (filed herewith) Exhibit32.1 Certification by CEO pursuant to Section906 of the Sarbanes-Oxley Act (filed herewith) 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The interim financial statements included herein are unaudited but reflect, in management's opinion, all adjustments, consisting only of normal recurring adjustments that are necessary for a fair presentation of Registrant's financial position and the results of our operations for the interim periods presented. Because of the nature of our business, the results of operations for the three months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the full fiscal year. These financial statements should be read in conjunction with our audited financial statements and notes thereto included in our Form 10K statement, filed on March 30, 2010, which can be found in its entirety on the SEC website at www.sec.gov under SEC File Number 333-145264. 4 BIBB CORPORATION (A Development Stage Company) Balance Sheets Un-Audited Audited Audited As of As of As of June 30, 2010 December 31, 2009 December 31, 2008 ASSETS Current assets Cash Common stock subscription receivable Total current assets Total assets 387 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts Payable Total current liabilities Total liabilities Stockholders' equity Common stock; $.001 par value; 25,000,000 shares authorized, 3,340,000 shares issued and outstanding as of December 31, 2009 and December 31, 2008 Common Stock; $.001 par value, 1,000,000 shares issued at $.03 per share. Additional paid-in capital Accumulated deficit Total stockholders' equity Total liabilities and stockholders' equity The accompanying notes are an integral part of these financial statements. 5 BIBB CORPORATION (A Development Stage Company) Statements of Operations Un-Audited July 22, 2002 Un-Audited Un-Audited Un-Audited
